Opinion by
Senior Judge Barbieri,
Maryann Otero, Petitioner, appeals here the final order upon reconsideration of the Department of Public Welfares (DPW) Office of Hearings and Appeals denying Petitioners appeal from the denial by the North*642ampton County Assistance Office (CAO) of Petitioners application for public assistance.
The factual background of this appeal is as follows. Petitioner was receiving public assistance under the name Maryann Bendekovitz as of December 15, 1982, when the CAO received a telephone complaint regarding Petitioners receipt of $7,500 in life insurance benefits from the death of her son. Under subsection (b) of Section 183.64 of the Public Assistance Manual, 55 Pa. Code §183.64(b), windfalls including insurance benefits are considered lump sum income which, if in excess of the recipients calculated standard of need,1 will render the recipient ineligible for public assistance no later than the payment month corresponding with the budget month in which the payment was received and for future months. The total period of ineligibility is determined by dividing the lump sum payment less allowable deductions2 by the standard of need. After subtracting from the lump sum insurance benefit the costs of burying Petitioners son, the CAO determined that Petitioners period of ineligibility was approximately 17.78 months. Thus, on January 17, 1983, in accordance with 55 Pa. Code §133.4(a) the CAO sent Petitioner written notice that the CAO proposed to discontinue Petitioners public assistance benefits effective February 3, 1983 due to financial ineligibility such ineligibility to extend to April, 1984.
Petitioner did not appeal the CAOs proposed action, and on February 3, 1983, her benefits were discontinued. On October 20, 1983, Petitioner, under her married name, reapplied along with her spouse for *643public assistance. The CAO ruled Petitioners spouse eligible for receipt of public assistance; on October 20, 1983 Petitioners application was denied based on the prior unappealed CAO action of January 17, 1983 terminating Petitioners benefits until April, 1984.
Petitioner appealed the CAOs denial of her October 20, 1983 application for public assistance and a fair hearing was scheculed for April 16, 1984. The hearing officer in her adjudication recognized two issues raised in the' appeal: (1) whether Petitioner was erroneously underpaid benefits from February, 1983 to October, 1983, and (2) whether Petitioners application for public assistance of October 20, 1983 was correctly denied. With regard to the first issue, Petitioner argued that an error in payment of benefits may be rectified provided the error is brought to the CAOs attention within one year. 55 Pa. Code §227.24(d)(ii)(B)(II). The alleged error was the CAOs assumption that because the proceeds from the insurance policy had been paid to Petitioner, that Pétitioner was the beneficiary and, therefore, entitled to the proceeds. In feet, argued the Petitioner, while Petitioner was the owner of the policy, her mother was the beneficiary and, thus, the proceeds had been turned over to her.
The hearing officer determined that Petitioners failure to appeal within 30 days as required by Section 275.3(b)(1) of the Public Assistance Manual, 55 Pa. Code §275.3(b)(1), the CAOs action terminating Petitioners benefits effective February 3, 1983 dictated a result in DPWs fevor with regard to the first issue. With regard to the second issue, the hearing officer stated that because she had not received verification of Petitioners assertion that the proceeds had in feet been endorsed over to her mother, Petitioners appeal would be denied. The Office of Hearings and Appeals affirmed the hearing officers order.
*644Petitioner requested reconsideration which was granted and a second hearing was scheduled to consider specific issues, i.e., the rights of the various parties to the insurance proceeds, why the insurance proceeds were paid to the owner rather than the beneficiary of the insurance policy, and the exact amount of the funeral expenses. After questioning Petitioner regarding the above issues, the hearing officer determined on remand that Petitioners explanation of why the insurance company issued the proceeds by check payable to her was not credible and that, therefore, her appeal must be denied. The Office of Hearings and Appeals affirmed the hearing officers decision but issued an amended order clarifying the reason for the denial of the appeal. The insurance policy, introduced into evidence by Petitioner which insured the Petitioner, also contained a childrens term rider insuring Petitioners son which had not been entered into evidence and under which Petitioner was presumed to be the beneficiary, and since Petitioner had provided no evidence to dispute this presumption, her appeal would be denied. DPWs final order denying Petitioners request for reconsideration was issued on April 29, 1985. This appeal followed.
On appeal, Petitioner argues that the insurance proceeds were not income to the Petitioner, and that, therefore, DPW erred in applying the lump sum rule to deny her public assistance on October 20, 1983. Petitioner also argues that the grant of public assistance to which Petitioner is entitled should apply retroactively to the date she was initially deprived of public assistance, February 3, 1983, on the theory the nonpayment was a correctible error under Section 227.24(d)(ii)(B)(II) of the Public Assistance Manual, 55 Pa. Code §227.24(d)(ii) (B)(II).
DPW argues that the duty to demonstrate eligibility for public assistance is on the claimant, 55 Pa. Code *645§§125.21, 133.23, 201.1, 205.3, and that Petitioner foiled to demonstrate her eligibility when she failed to provide sufficient information regarding the insurance policy insuring her sons life. See Dempsey v. Department of Public Welfare, 45 Pa. Commonwealth Ct. 121, 404 A.2d 1373 (1979). DPW argues that without documentation to support Petitioners position, the hearing officer and the Office of Hearings and Appeals could well disbelieve Petitioners assertions that she was not the beneficiary of her sons insurance policy. DPW also informs this Court that it has acquired additional information which is, of course, dehors the record, but which, if appended to the record, would further support DPWs position.
We find it unnecessary to remand this case to DPW, as it suggests, to allow additions to the record, however, for we agree with DPWs alternative argument that Petitioners failure to appeal the CAOs proposed action within 30 days precludes Petitioners subsequent attempts to litigate the issue. Section 275.3(b)(1) of the Public Assistance Manual requires that a public assistance recipient exercise her right to appeal within thirty days from the date of written notice of a decision or action by a County Assistance Office. When Petitioner did not exercise her right of appeal, the CAOs decision became final, and Petitioner cannot now, by filing a new application for benefits, subsequent to the CAOs determination but prior to the expiration of the time period within which the CAO determined Petitioner would be financially ineligible, collaterally attack that final determination. For where a question of feet essential to a determination is decided by a final decision, that decision is conclusive between the parties upon a subsequent claim. See McCarthy v: Township of McCandless, 7 Pa. Commonwealth Ct. 611, 300 A.2d 815 (1973).
*646Thus, we will affirm the decision of DPWs Office of Hearings and Appeals based on our conclusion that the doctrine, of collateral estoppel bars Petitioners October 20, 1983 application for assistance. See Hankinson v. Commonwealth, Department of Public Welfare, 56 Pa. Commonwealth Ct. 307, 424 A.2d 625 (1980) (right result will be sustained even if wrong reasons articulated).
Order
And Now, this 5th day of November, 1986, the order of the Department of Public Welfare, Office of Hearings and Appeals in the above-captioned matter is affirmed.

 See 55 Pa. Code §175.23.


 Allowable deductions from lump sum income include expenses directly related to the windfall income; i.e., from lump sum death benefits, the cost to the recipient for burial and last illness. 55 Pa. Code §183.64(b)(1)(ii)(A).